Citation Nr: 1138641	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than November 24, 1992, for the award of a 100 percent rating for bipolar disorder, including based upon clear and unmistakable error (CUE) in June 1990 and September 1992 rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to an effective date earlier than November 24, 1992, for the award of a 100 percent rating for bipolar disorder.

The Board notes that the claim on appeal was originally styled as whether new and material evidence had been received to reopen a previously denied claim of entitlement to an effective date earlier than November 24, 1992, for the award of a 100 percent rating for bipolar disorder.  The RO denied this claim in an August 2005 rating decision.  The characterization of the claim as an application to reopen a previously denied claim, however, was in error, as Veteran's first claim of entitlement to an effective date earlier than November 24, 1992, for the award of a 100 percent rating for bipolar disorder was not clearly withdrawn, and remained pending.  In correspondence received at the Houston, Texas, RO in May 2004, the Veteran stated that she "wish[ed] to cancel [her] appeal that [was] pending."  The Veteran then proceeded to say that she would like her claims file, and all of the records in support of her claim, transferred to the RO in New York.  She additionally requested that the Brooklyn Psychotherapy records she had previously requested be obtained in support of her claim be transferred to the RO in New York, "for support of her claim."  While the correspondence from the Veteran was somewhat confusing, in that she began her letter by stating that she wished to cancel her pending appeal, the remainder of the letter suggests that rather than canceling her appeal, she desired that jurisdiction of the claim be transferred to the RO in New York.  As the Veteran twice referred to the transfer to the New York RO of materials in support of her pending claim, the Board concludes that the Veteran did not in fact intend to withdraw her appeal, and that the May 2004 correspondence did not meet criteria for the withdrawal of an appeal.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011).  Accordingly, the original claim remains in appellate status and the Board will address the Veteran's claim on the merits.

In April 2011, the Veteran filed a motion to advance her case on the Board's docket for reasons of financial hardship.  See 38 C.F.R. § 20.900(c) (2011).  In September 2011, the Board granted the Veteran's motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, for reasons explained below, the Board finds that additional development is needed prior to further disposition of the claim.

A July 1994 rating decision awarded the Veteran a 100 percent disability rating for bipolar disorder, effective November 24, 1992.  The Veteran seeks an effective date earlier than November 24, 1992, for the award of the 100 percent rating.

In support of her claim for an earlier effective date, the Veteran asserts, beginning in a 2003 statement, that when she was reviewing her file she realized that VA had never obtained records dated in 1990-91 from the Brooklyn Center for Psychotherapy.  She submitted those records with her statement.  She argues, both in written statements and at her Board hearing, that had VA obtained the clinical records at the time of her 1990 claim for increase, she would have been granted an increased disability rating of 100 percent in the rating decision issued in June 1990 or the decision issued in September 1992, resulting in an earlier effective date for the assignment of a 100 percent disability rating.  

Interpreting this testimony in the light most favorable to the Veteran, the Board construes her statements as raising motions for revision of the June 1990 and September 1992 rating decisions based upon clear and unmistakable error.  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) (regarding VA's duty to sympathetically read Veteran's pleadings).  

The allegation of CUE in the June 1990 and September 1992 rating decisions is a theory of entitlement for an earlier effective date for the award of a 100 percent disability rating for bipolar disorder.  The Board, however, may not consider this allegation of CUE in the first instance.  Although both the RO and the Board have previously addressed allegations of CUE in both the June 1990 and the September 1992 rating decisions, neither the RO nor the Board specifically addressed the arguments the Veteran now asserts form the basis for CUE.  Specifically, those decisions addressed whether there was CUE in the assignment of the disability ratings at that time.  Presently, as noted earlier, the Veteran claims that had VA obtained certain clinical records from the Brooklyn Center for Psychotherapy in the early 1990's, she would have received a 100 percent disability rating much earlier than the present effective date of 1992.  The Board notes that although a claimant is limited by law to one opportunity to raise an allegation of clear and unmistakable error for each claim decided in a Board decision, a claimant may repeatedly raise clear and unmistakable error challenges to a claim finally decided in a regional office decision, particularly when the challenge concerns a new theory.  See Hillyard v. Shinseki, 24 Vet. App. 343, 351 (2011).   

In the March 2003 rating decision on appeal, the RO did not consider whether the June 1990 or September 1992 rating decisions were clearly and unmistakably erroneous by VA not obtaining clinical records from the Brooklyn Center for Psychotherapy.  The June 2003 and July 2007 statements of the case also did not address this argument.  As the RO in denying the claim of entitlement to an earlier effective date for the award of a 100 percent disability rating did not consider the Veteran's allegations of CUE in the earlier rating decisions, and the Board may not consider a motion for revision of a prior rating decision on the basis of CUE in the first instance, the Board has no choice but to remand the claim to the RO for consideration of the CUE motions in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to an effective date earlier than November 24, 1992, for the award of a 100 percent disability rating, including based upon CUE in June 1990 and September 1992 rating decisions based on the theory that VA failed to obtain clinical records dated in 1990-91 from the Brooklyn Center for Psychotherapy.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



